IN THE CARCLEP COLIEP OF BNA XTON COUNTY, WESPYPRGINI Kage 1 Of 7 PagelD #5

ALLEN JUNIOR WORKMAN,

 

Plaintiff,
v. CIVIL ACTION NO. 20-C-06
HONORABLE: RICHARD FACEMIRE
RALPH B. FRIEND, JR. and ee
KTL TRUCKING, INC., eo ous
Defendants. | Poo et

To: KTL TRUCKING, INC. zo
168 Hillcrest Drive B Toss fh
Lake Lyun, PA 15451 3

a
wee ad

IN THE NAME OF THE STATE OF WEST VIRGINIA, yau are hereby Summoned and

 

required to serve upon Jennifer D. Roush, Plaintiff's attorney, whose address is Post Office Box 3842

Charleston, West Virginia 25338, an answer, includingany related counterclaim you may have, to the
Complaint filed against you, along with the “Plaintiff's First Set of Interrogatories and Requests
for Production of Documents Directed to Defendant KTL Trucking, Inc.” in the above-styled civil

action, a true copy of which is herewith delivered to you. You are required io serve your answer to the

 

Complaint within thirty (30) days after service of this summons upon you, exclusive of the day of
service. If you fai] to do so, judgment by default will be taken against you for the relief demanded in :
the Complaint, and you will be thereafter barred from asserting in another action any claim you may
have which must be asserted by counterclaim in the above-styled civil action. The attached discovery

requests contain the information about when and how your responses to those requests may be made.

Dated:

 

 

 

Clerk of Court
IN THE C9RCUEP CORP OF BRAXPOM COUNTY, WEST VARGIRA A Page 2 of 7 PagelD #: 6

ALLEN JUNIOR WORKMAN,

Plaintiff,
¥. CIVIL ACTION NO.:_ 20-C-06
HONORABLE: RICHARD FACEMIRE
RALPH B. FRIEND, IR., and
KTL TRUCKING, INC.,
Defendants.
COMPLAINT

Now comes the Plaintiff, Allen Junior Workman, by and through his.counsel, Farmer, Cime

& Campbell, PLLC, and hereby states the following for his Complaint.
PARTIES AND JURISDICTION

1. The Plainnff, Allen Junior Workman (“Mr. Workman”), is a resident of Birch River,
Nicholas County, West Virginia.

2. . Defendant Ralph B. Friend, Ir. “Defendant Friend”) is, upon information and belief,
a resident of Fairchance, Fayette County, Pennsylvania.

3. Defendant KTL Trucking, Inc. (“Defendant KTL”) 1s, upon information and belief,
a Pennsylvania corporation, with its principal place of business located in Pennsylvania.

4. Defendant KTL is an interstate motor carrier.

5. Defendant KTL is registered with the U.S, Department of Transportation under U.S.

D.O.T. Number 1462235.

 
6  PuGiamerd WescViGGARGdsK§ WdcBihaedbA-3-3F this Cais béBGurikigw’s of 7 PagelD #: 7
over the parties and claims asserted in this matter as Defendant Friend caused a tortious injury while
operating a commercial motor vehicle.on a public roadway in West Virginia and while acting as an
agent of Defendant KTL.

7. Pursuant to West Virginia Code §.56-1-1, Braxton County is an appropriate venue
for this action as, upon information and belief, Defendant KTL does not have any principal offices
in West Virginia or any officers or presidents that reside in West Virginia, and it is the location
where the collision occurred and the cause of action arose.

COUNT I
NEGLIGENCE / RECKLESSNESS / VICARIOUS LIABILITY
$. Mr. Workman incorporates, by reference, all preceding allegations contained within

this Complaint.

9. On or about February 20, 2018, Mr. Workman was operating a 2017 Chevrolet
commercial truck (“Chevy Truck”).

10. Mr. Workman was traveling on the southbound entrance ramp of Interstate 79, at or
near mile marker 37 of Interstate 79, in Braxton County, West Virginia.

HH. At or around that same time, Defendant Friend was operating a 2000 Peterbilt
Tractor-trailer (“Log Truck”), traveling on Interstate 79 southbound exitramp, at or near mile marker
57 of Interstate 79, in Braxton County, West Virginia.

12. The Log Truck Defendant Friend was operating was loaded with logs.

13. AsDefendant Friend rounded the comer fo merge onto U.S. Route 19, he lost contro]

 

of the Log Truck, causing the Log Track to tum on its side and the logs to fall into the roadway.
14, At@ pao Phe san QAGhOnks 6g Tecdkovernirted, tHeilGegQcatk wasageng of 7 PagelD #: 8
the Log Truck in the apposite direction.

15. Asa result of Defendant Friend’s negligent, careless, and/or reckless conduct, the
logs that fell from the Log Truck struck the Chevy Truck Mr. Workman was operating.

16. At the time of the subject collision, Defendant Friend held a commercial driver's
license (“CDL”) issued by the Commonwealth of Pennsylvania.

17. Upon information and belief, at ail times relevant to this Complaint, Defendant Friend
was acting within the course and scope of his employment and/or agency with Defendant KTL.

18. Defendant KTL is vicariously liable pursuant to the theories of principal/agency and
respondeal superior for all wrongful actions and omissions that were committed by its
agent/employee, Defendant Friend.

19. As a direct and proximate result of the Defendants’ negligent, careless, and/or
reckless conduct and the collision described above, Mr. Workman suffered injuries to his body for
which he has and/or will continue to experience and/or incur:

{a) medical expenses;
(b) lost wages;
{c) pain and suffering;

(a) physical limitations;

 

{e) diminished capacity to enjoy life;
B annoyance and inconvenience; and

(g) other consequences and damages associated with his injuries as may be
specified as this action progresses.
Case 1:20-cv-00059-f8WNDuHCUMent 1-1 Filed 03/31/20 Page 5 of 7 PagelD #:
PRIMA FACIE NEGLIGENCE

20. Mr. Workman incorporates, by reference, all preceding allegations contained within

this Complaint.

21. In addition to those instances of negligence set forth elsewhere in this Complaint,

Defendant Friend was negligent in at least the following specific ways:

a. Driving too fast for conditions;

b. Failing to keep his vehicle under control;

c. Driving his vehicle in reckless disregard for the safety of other people on the
road;

d. Failing to adhere to safé driving principles expected of professional truck

drivers with commercial driver’s licenses, including, but not limited to,
failing to adjust his speed when approaching and/or going around a curve;

€. Failing to operate his tractor-trailer in a safe and prudent manner in view of
the conditions that existed at the time of the collision; and

£ Otherwise failing to use that degree of care and caution that a reasonable and
prudent person, would have exercised under the same or similar

circumstances.
22. At the time of the collision, Defendant Friend was operating a commercial motor
vehicle in interstate commerce and was subject to the Federal Motor Cartier Safety Regulations.
23. At the time of the subject collision, Defendant Friend was also subject to the laws of

the State of West Virginia governing the operation of interstate commercial motor vehicles on West

Virginia’s public roadways.

 
24. DG ashrk: PAchY-ORORQATSIK phoeuimedat kelvidkiled Reastdl/ROtdP ayerierof 7 PagelD #:

Safety Regulations and various rules of the road as incorporated into the laws and regulations of
West Virginia.

25. Defendant Friend, as an operator of a commercial vehicle on a public roadway in
West Virginia, owed a duty to the general public, and in particular to Mr. Workman, to obey ail State
and Federal laws and regulations with regard to acting as a motorcarrier and operating acommercial
motor vehicle.

26. —‘Inaddition to other duties of Defendant Friend set forth in this Complaint, pursuant
to West Virginia Code § 17C-6-1, Defendant Friend was required to maintain control of the Log
Truck, and to operate the Log Truck at a reasonable and prudent speed under the circumstances.

27. Defendant Friend violated the requirements of West Virginia Code § 17C-6-1, by
failing to maintain control of the Log Truck, causing it to overturn in the roadway,

28. Defendant Friend's negligent conduct and violations of the law and regulations
proximately caused the collision and Mr. Workman’s injuries and damages, as set forth above.

29. Defendant Friend’s conduct constifutes prima facie evidence of negligence and is
actionable,

30. Defendant KTL is vicariously lable pursuant to the theories of principal/agency and
respondeat superior for all wrongful actions and omissions that were committed by its
agent/employee, Defendant Friend,

WHEREFORE, the Plaintiff, Allen Jumior Workman, requests that he be awarded judgment

against the Defendants, Ralph B. Friend, Jr. and KTL Trucking, Inc., for the following:

 

10
(aCasecinpexawAHoinmges ih adaoumbiibe-detehieedbyagia@ee: Page 7 of 7 PagelD#

(b} punitive damages, to the extent that the Defendants’ conduct warrants such
damages;

{c} pre and post judgment interest, as allowed by law;

(d) attorneys” fees, costs and expenses incurred in connection with this action;
and

{e} such other and further relief as the Court deems just and appropriate under
the circumstances.

PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE

ALLEN JUNIOR WORKMAN,
Plaintiff,

By Counsel:

ROBERT D/CLINE, JR (W.Va, State Bar No. 755)
ROBERT AMPBELL (W.Va. State Bar No, 6052)
R. CHAD DUFFIELD (W.Va. State Bar No. 9583)
JENNIFER D. ROUSH.(W. Va. State Bar No. 11165)
FARMER, CLINE & CAMPBELL, PLLC

746 Myrtle Road (25314)

Post Office Box 3842

Charleston, West Virginia 25338

(304) 346-5990

 

11
